Citation Nr: 0016729	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-31 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected intervertebral disc syndrome, status post 
laminectomy, L5-S1, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a higher initial rating for service-
connected narcotic addiction with adjustment disorder with 
depressed and anxious mood, evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1983 to May 
1985.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.  

In May 1995, the RO granted the claim of service connection 
for narcotic dependency with adjustment disorder with 
depressed mood as secondary to service-connected 
intervertebral disc syndrome.  A 10 percent rating was 
assigned, effective October 29, 1993.  In January 1996, the 
RO denied the claim for an increased evaluation for service-
connected intervertebral disc syndrome.  In February 1996, 
the veteran submitted his notice of disagreement with the May 
1995 and January 1996 decisions.  A statement of the case, 
addressing both matters, was issued in March 1996.  The 
veteran's substantive appeal of both issues was received in 
September 1996.  In March 1999, the Board remanded these 
issues for further development.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The psychiatric symptoms associated with the veteran's 
service-connected narcotic addiction with adjustment disorder 
with depressed and anxious mood, are productive of no more 
than definite social and industrial impairment. 

3.  For the period beginning on November 7, 1996, the 
psychiatric symptoms associated with the veteran's service-
connected narcotic addiction with adjustment disorder with 
depressed and anxious mood, are productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for service-
connected narcotic addiction with adjustment disorder with 
depressed and anxious mood, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7 (1999); 38 
C.F.R. § 4.132, Diagnostic Code 9405 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9440 
(effective as of November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation for Service-Connected Narcotic Addiction 
with Adjustment Disorder with Depressed and Anxious Mood

Factual Background

The veteran's pre-service records, dated in 1977, reflect 
treatment for injuries resulting in a left acetabulum pelvis 
fracture, scars from facial lacerations, and post-traumatic 
left sciatica and atrophy of the left leg.  

The service medical records document the diagnosis of L5-S1 
herniated nucleus pulposus, and left S1 radiculopathy 
secondary to the herniated nucleus pulposus.  In January 
1984, the veteran underwent an L5-S1 partial hemilaminectomy 
and diskectomy, left.  The veteran was also treated for 
muscle spasms that occurred on the left side.  It was noted 
that the veteran had a good initial result until the veteran 
started to experience left sided back pain and spasms with 
numbness of the lateral left leg and foot after a motor 
vehicle accident in June 1984.  

VA treatment records show that the veteran was seen for 
complaints of low back pain and left sided sciatica.  By 
rating action of May 1986, service connection for 
intervertebral disc syndrome was established, and a 40 
percent rating was assigned.  

In a January 1989 letter to the veteran's treating 
chiropractor, Robert Must, Dr. William W. Lemley discussed 
the veteran's ongoing treatment and complaints.  Dr. Lemley 
noted diagnoses of chronic myofascial lumbosacral strain with 
somatic dysfunction in the lumbar and sacral regions, and 
status post laminectomy.  It was noted that the only relief 
at that point had been with the use of Vicodin that the 
veteran had been taking 0 to 8 times a day, depending on the 
pain levels.  The veteran had tried multiple nonsteroidal 
anti-inflammatory agents with no improvement.  Dr. Lemley 
indicated that he had informed the veteran that Vicodin was 
addictive if used chronically.  

In a February 1989 letter, Dr. Barry Yates discussed the 
veteran's problems with chronic back pain and the need to 
explore different methods of treating that pain.  Dr. Yates 
concluded that the veteran was suffering from chronic pain 
and that he did not meet the criteria for psychogenic pain 
disorder, and did not feel that the veteran was using the 
pain to avoid functioning in the veteran's life.  A referral 
to another professional was recommended.  

In a March 1989 letter, Dr. Lemley provided an update 
regarding the progress of the veteran's treatment.  It was 
noted that the veteran showed steady improvement with 
osteopathic manipulative treatments on a weekly basis.  The 
treatments would decrease according to the veteran's 
response.  In a June 1989 letter, Dr. Lemley reported that 
the veteran continued to have lumbosacral pain and that the 
osteopathic manipulative treatment helped decrease the 
severity and frequency of the veteran's pain.  It was thought 
that the veteran should continue with this approach every two 
weeks, and the office visits would taper off until the 
veteran's condition improved.  It was also noted that one of 
the goals of the treatment was to discontinue the use of 
Vicodin and offer the veteran alternative methods to achieve 
pain relief.  Dr. Lemley provided another update in a 
December 1989 letter, and included the actual progress notes 
from the visits.  Dr. Lemley noted that the goal of the 
therapy was to use milder analgesics and emphasize home use 
of relaxation techniques for pain control, as well as 
continue with osteopathic manipulative treatments every two 
weeks.  Surgical options were not available.  Regarding the 
veteran's prognosis, Dr. Lemley commented that the prognosis 
for a complete recovery for post-laminectomy patients is 
often poor.  It will be likely that the veteran would 
continue to experience recurring low back pain and 
paresthesia in varying intensity indefinitely.  The veteran 
showed a favorable response to the therapy with a decrease in 
the general pain levels.  Dr. Lemley recommended continuation 
with the treatment as well as psychological counseling as 
needed for pain control methods such as relaxation 
techniques.  

In a November 1991 letter, Dr. Robert T. Must reported that 
he has treated the veteran for the past two years, and that 
the veteran has been suffering from chronic pain syndrome 
secondary to the inservice injury.  The veteran has had 
continual pain and frequent disability, and has been seen by 
an orthopedist, two chronic pain specialists, a physical 
therapist and a psychologist, all on an outpatient basis.  
Dr. Must was working to have the veteran admitted to an 
inpatient rehabilitation program.  

In November 1991, the veteran testified that significant 
relief was achieved immediately after the laminectomy was 
performed, but the problems with the back increased because 
the veteran was reassigned to a training mission in Panama.  
The veteran had been on long-term pain control, but was not 
able to achieve any significant or lasting relief.  The 
veteran noted problems with the left leg, as well as constant 
spasm, discomfort going down the leg, and back pain and 
stiffness.  The pain down the leg also occurred when 
straining.  The veteran had not worked for about seven to 
eight years, and has worked a bit with music performing in a 
band.  The veteran has used a hot tub and exercises for the 
back, as well as visualization/self hypnosis.  The use of the 
TENS unit was not effective.  The veteran had been using 
narcotics for quite sometime.  

When hospitalized for a period between April and May 1992 for 
pain control, the veteran was given lumbar sympathetic blocks 
laterally to the L5 area as well as psychological counseling 
with modalities through physical therapy, including 
ultrasound and heat with massage therapy.  The report also 
reflects a diagnosis of degenerative joint disease at the L5 
S1 junction which is secondary to a history of hemidiskectomy 
laminectomy at the L5 S1.  A methadone taper was started two 
weeks into the veteran's hospital stay.  

In a November 1993 letter, Dr. William G. Gorby reported that 
the veteran was under his care.  Dr. Gorby commented that 
starting the veteran on narcotics was inappropriate, and that 
the veteran had been maintained on this regime for seven 
years.  Before the veteran's pain should be evaluated or 
treated, the veteran would have to be removed from narcotics.  
The veteran had been receiving gradually decreasing doses of 
methadone and clonidine.  The diagnosis at that time was 
probable post laminectomy syndrome and a definite iatrogenic 
drug dependency.  

A VA examination was conducted in September 1994.  The 
examiner observed that the veteran was neat, tidy and 
cooperative.  The veteran talked clearly, audibly, and 
rationally, and the veteran's speech was clear and 
spontaneous.  The veteran was somewhat angry at the system 
and the treatment received.  The examiner noted that the 
veteran is of above average intelligence.  The veteran is a 
musician who is trying to get back to work, and was living 
with and for the veteran's son.  The veteran denied any 
suicidal or homicidal ideations, and was oriented to time, 
place, date and person.  There was no evidence of psychosis 
or thought disorder elicited, and there were no active 
suicidal or homicidal ideations entertained.  Abstract 
thinking was appropriate, and insight into problems seemed to 
be fair.  The examiner diagnosed narcotic dependence, 
secondary to chronic low back pain syndrome, as well as 
adjustment disorder with anxious and depressed mood secondary 
to the narcotic dependence.  

In May 1995, the RO granted the claim of entitlement to 
service connection for narcotic dependency with adjustment 
disorder with anxious and depressed mood as secondary to 
intervertebral disc syndrome.  The disability was rated as 10 
percent disabling, effective October 29, 1993.  

In a July 1995 letter, Dr. John C. Sharp reported that the 
veteran occasionally requires in-office physical therapy and 
osteopathic manipulation for acute exacerbations, which are 
not predictable, but the veteran generally needs more than 
two treatments each month.  The pain is chronic and constant 
with occasional flare-ups, and the veteran takes 1 tablet of 
Methadone three times a day.  Dr. Sharp commented that the 
veteran's condition is chronic and will deteriorate with age.  

In a December 1995 VA record entry, a provisional diagnosis 
of substance abuse was noted.  It was mentioned that the 
veteran had been treated for chronic back pain since the 
laminectomy in 1984, and that the veteran was exhibiting 
narcotic seeking behavior.  

A VA examination was conducted in May 1999.  The examiner 
observed that the veteran was casually dressed, appropriately 
groomed, walked into the interview room unassisted, and was 
generally pleasant and cooperative with appropriate flow and 
content of conversation.  The veteran was oriented for time, 
place and person, and denied any active hallucinations or 
delusions.  Attention and concentration were impaired.  The 
veteran was able to do mental calculations and serial sevens, 
and could give the days of the week in reverse order.  Memory 
and recall were intact, and the veteran was able to recall 
2/3 objects after five minutes.  Judgment was intact.  There 
was no evidence of any looseness of associations, flight or 
ideations, or pressured speech.  The veteran's fund of 
knowledge was appropriate for the veteran's education level 
and background.  There were no obsessive thoughts of 
compulsive actions.  The veteran denied being actively 
suicidal or homicidal.  The examiner commented that the 
veteran has problems with recurrent depression that appears 
to be secondary to the chronic low back pain and back 
surgery.  The veteran has a history of narcotic dependence, 
but is apparently doing okay with Methadone maintenance 
administered by a family physician.  The veteran's depression 
is of a moderate extent and seems to be secondary to the 
chronic low back pain problems resulting from the same.  The 
depression affects the veteran industrially, as well as 
socially on an occasional basis.  The veteran has tried to 
cope, but has had difficulty.  The veteran is experiencing 
financial worries because the veteran is not able to work due 
to the back disability.  The veteran is competent to handle 
the veteran's affairs, and is in outpatient treatment.  The 
examiner diagnosed dysthymic disorder and narcotic dependence 
on Methadone maintenance.  The veteran's Global Assessment of 
Functioning (GAF) was 60.  

VA records dated in the 1990s, reflect ongoing treatment of 
chronic back pain.  Records dated in 1999, show that the 
veteran has been treated for chronic back pain with 
subsequent narcotic addiction and the veteran's management on 
methadone maintenance.  

Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for this disability.  Thus the Board must 
consider the rating, and, if indicated, the propriety of a 
staged rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to 
the disability at issue, the Board finds that the evidence 
does not demonstrate that there was in increase or decrease 
in the disability that would suggest the need for staged 
ratings. 

The Board recognizes that prior to recent legislation, 
secondary service connection could be granted for disability 
resulting from the abuse of alcohol or drugs. 38 C.F.R. § 
3.310(a) (1998). Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990). Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351, amended 38 U.S.C.A. § 1110, 
effective for claims filed after October 31, 1990, to 
prohibit the payment of compensation for any disability that 
is the result of a veteran's own abuse of alcohol, including 
secondary service connection. VAOPGCPREC 2-97.  This 
amendment, however, does not preclude granting secondary 
service connection for a substance-abuse disability.  
VAOPGCPREC 2-98, 7-99.  However, in this matter, the Board 
finds that an increase is not precluded by the recent 
legislation because the veteran's narcotic addiction is not a 
result of "abuse of alcohol or drugs", but of following a 
prescribed regimen of medication to which the veteran became 
addicted.  It has not been shown that the veteran used drugs 
that were unlawfully obtained.  In addition, the increase 
granted in this case is not based on symptoms of the 
addiction, which was described in May 1999 as "apparently 
doing okay with Methadone maintenance which she is getting 
from her family physician", but on symptoms of depression 
caused by the chronic back pain.  

Since the time the veteran was granted entitlement to service 
connection for narcotic dependency with adjustment disorder 
with depressed and anxious mood, the regulations for the 
evaluation of psychiatric disorders were revised and became 
effective as of November 7, 1996.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996).  When the regulations concerning entitlement 
to a higher rating are changed during the course of an 
appeal, the veteran is entitled to resolution of the claim 
under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, the veteran's 
disability may be evaluated under 38 C.F.R. § 4.132, Code 
9405, effective prior to November 7, 1996, or under 38 C.F.R. 
§ 4.130, Code 9440, effective as of November 7, 1996.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The supplemental statements of the 
case issued in September 1998 and October 1999, addressed the 
new criteria.  Therefore, the veteran has been informed of 
the new criteria and their application. 

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

The old criteria, 38 C.F.R. § 4.132, Diagnostic Code 9405, 
contemplates adjustment disorder with depressed mood.  A 10 
percent rating is assigned when there are less than the 
criteria for the 30 percent, with emotional tension, or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

With regard to the application of the old criteria, it is 
noted that in Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).

It is clear from the treatment records that the veteran has 
an ongoing problem with adjustment disorder with depressed 
and anxious mood, which essentially stems from chronic back 
pain that the veteran continues to suffer from and limits the 
veteran's ability to work.  Therefore, in this instance, the 
degree of social and industrial impairment is more than that 
contemplated by a 10 percent rating under the old and new 
criteria, and there is a question as to which rating should 
apply.  38 C.F.R. § 4.7 (1999).  

Although the psychiatric symptoms produce a degree of social 
and industrial impairment and appear to be continuous given 
the chronic nature of the veteran's back pain, such 
impairment is not considerable as contemplated by a 50 
percent rating.  Clearly, the psychiatric symptoms contribute 
to the degree of disability demonstrated.  However, the 
overall level of impairment does not solely rest upon this 
component of the disability.  Therefore, in terms of social 
and industrial impairment, the evidence shows that the degree 
is not more than definite and there is not a question as to 
which evaluation should apply.  38 C.F.R. § 4.7 (1999).  

Currently, 38 C.F.R. § 4.130, Diagnostic Code 9440, 
contemplates chronic adjustment disorder.  A 10 percent 
evaluation is assigned when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

In this case, the evidence which would indicate the level of 
disability at the time the new criteria became effective, 
also shows that an increased rating of 30 percent is 
warranted.  From the most recent VA examination of 1999, it 
is clear that the veteran has displayed symptoms such as 
depressed mood and mild memory loss which produces 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  Therefore, the disability 
picture presented resembles the degree of disability 
contemplated by the new criteria for a 30 percent rating.  
However, it is also clear that the veteran has not displayed 
the symptoms considered when assigning a 50 percent rating 
under the new criteria.  Therefore, there is not a question 
as to which rating should apply.  38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
those applied, do not provide a basis to assign an evaluation 
higher than the 30 percent rating assigned by this decision.  

Here, the preponderance of the evidence supports the 
veteran's claim to the extent that a 30 percent rating is 
warranted.  Therefore the application of the benefit of the 
doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) 
is inappropriate in this case.


ORDER

Entitlement to an increased rating of 30 percent for service-
connected narcotic addiction with adjustment disorder with 
depressed and anxious mood has been established, and the 
appeal is granted subject to regulations applicable to the 
payment of monetary benefits. 


REMAND

Increased Evaluation for Service-Connected Intervertebral 
Disc Syndrome

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  As stated, the Court has 
held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim. 

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this case, a review of the file shows that the RO indicated 
that the veteran failed to report for a spine examination 
scheduled for July 1999.  It is noted that this was based on 
an electronic message that also indicated that the veteran 
failed to report for a mental disorders examination the same 
day.  It is not indicated in the file where the notice, if 
any, was sent.  Also, it has been argued that the veteran did 
not receive proper notification of this examination.  See 
Written Brief Presentation of February 10, 2000.  Nor, is 
there any indication that the mental disorders examination 
had been requested by the RO, but one was conducted in May 
1999.  The circumstances suggest that another spine 
examination should be scheduled, and that the examiner 
consider the record with particular attention to the February 
2000 report of Dr. John C. Sharp.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain current records 
of treatment for the service-connected 
low back disability.  Non-VA records 
should be secured upon obtaining the 
proper release.  After securing the 
records, they should be associated with 
the claims folder.

2.  As stated in the remand of March 
1999, the veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the service-
connected low back disability.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the affected area.  All findings should 
be reported.  The orthopedic examiner 
should also be asked to determine whether 
the lumbar spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional ranges 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
also record any objective displays of 
pain.  The examiner should identify 
manifestations of the veteran's service-
connected disabilities and distinguish 
those manifestations from any coexisting 
nonservice-connected disabilities.  The 
examiner consider the record with 
particular attention to the February 2000 
report of Dr. John C. Sharp.  The claims 
folder must be made available to the 
examiner for review before the 
examination. 

3.  The RO should adjudicate the claim 
of entitlement to an increased 
evaluation for service-connected low 
back disability in light of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
Consideration should be given to the 
provisions of 38 C.F.R. §§ 3.321(b), 
4.40, 4.45 (1999).  If the matter is not 
resolved to the veteran's satisfaction, 
the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion 
of the applicable laws and regulations, 
and the reasons for the decisions.  The 
veteran and the veteran's representative 
should be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until further informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. E. Smith	
	Acting Member, Board of Veterans' Appeals

 

